Citation Nr: 0325134	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-07 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether the appellant submitted a timely substantive 
appeal of the February 2000 rating decision that denied the 
claim of entitlement to service connection for the cause of 
the veteran's death.

2.  Whether a the appellant has submitted a timely filed 
substantive appeal of the June 2000 rating decision that 
denied the claim of entitlement to a total disability rating 
based on individual unemployability, for accrued benefits 
purposes.

3.  Whether the appellant has submitted a timely filed 
substantive appeal of the June 2000 rating decision that 
denied the claim of entitlement to Dependency and Indemnity 
Compensation pursuant to 38 U.S.C.A. § 1151.




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1951 to February 
1953.  He died in January 2000.  The appellant is the 
veteran's surviving spouse.

This matter arises from a February 2000 rating decision that 
denied the claim of entitlement to Dependency and Indemnity 
Compensation (DIC) based on service connection for the cause 
of the veteran's death; and from a June 2000 rating decision 
that denied the claims of entitlement to a total disability 
rating based on individual unemployability, for accrued 
benefits purposes, and entitlement to DIC pursuant to the 
provision of 38 U.S.C.A. § 1151.  In June 2000, the RO 
furnished the appellant a statement of the case relative to 
each of the aforementioned issues.  However, there is a 
question as to whether the appellant filed a timely 
substantive appeal with respect to the February and June 2000 
rating decisions.  Consequently, the Board has phrased the 
timeliness issues as listed on the cover page of this 
decision.

While the Board has an obligation to assess its jurisdiction, 
it must consider whether doing so in the first instance is 
prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board notes that its consideration of 
this matter in the first instance does not violate the 
appellant's procedural rights.  In this regard, in January 
and August 2003, the appellant and her representative were 
notified of the jurisdictional deficiencies with respect to 
the timeliness of the substantive appeal concerning each of 
the claims in question; and, in February 2003, the appellant 
submitted written argument relative to the timeliness issue.

The issue of entitlement to a disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD), for 
accrued benefits purposes, will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  VA notified the appellant of the February 2000 rating 
decision that denied her claim of entitlement to service 
connection for the cause of the veteran's death on March 17, 
2000.

2.  On a VA Form 21-4138 dated on April 4, 2000, the 
appellant informed VA that she disagreed with the denial of 
her claim of entitlement to service connection for the cause 
of the veteran's death.

3.  VA notified the appellant of the June 2000 rating 
decision that denied her claims of entitlement to TDIU, for 
accrued benefits purposes, and to DIC pursuant to 38 U.S.C.A. 
§ 1151 on June 30, 2000.

4.  On a VA Form 21-4138 received at the RO on November 6, 
2000, the appellant notified VA that she disagreed with the 
denials of her claims of entitlement to TDIU, for accrued 
benefits purposes, and to DIC pursuant to 38 U.S.C.A. § 1151.

5.  The RO furnished a statement of the case, which addressed 
each of the aforementioned issues, to the appellant and her 
service representative on June 29, 2001.

6.  The appellant's service representative filed an 
Appellant's Brief, containing argument concerning each of the 
aforementioned issues, at the RO on April 25, 2002.


CONCLUSIONS OF LAW

1.  The appellant did not file a substantive appeal within 60 
days of mailing the statement of the case on June 29, 2001, 
or within the remainder of the one year period from the date 
of mailing the notification on March 17, 2000 of a February 
2000 rating decision, which denied entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 5107, 7105(b) (West Supp. 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2002).

2.  The appellant did not file a substantive appeal within 60 
days of mailing the statement of the case on June 29, 2001, 
or within the remainder of the one year period from the date 
of mailing the notification on June 30, 2000 of a June 2000 
rating decision, which denied entitlement to a total 
disability rating based on individual unemployability, for 
accrued benefits purposes.  38 U.S.C.A. §§ 5107, 7105(b) 
(West Supp. 2002); 38 C.F.R. §§ 19.26, 19.31, 20.200, 20.202, 
20.302 (2002).

3.  The appellant did not file a substantive appeal within 60 
days of mailing the statement of the case on June 29, 2001, 
or within the remainder of the one year period from the date 
of mailing the notification on June 30, 2000 of a June 2000 
rating decision, which denied entitlement to dependency and 
indemnity compensation pursuant to 38 U.S.C.A. § 1151.  
38 U.S.C.A. §§ 5107, 7105(b) (West Supp. 2002); 38 C.F.R. 
§§ 19.26, 19.31, 20.200, 20.202, 20.302 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the three separate claims at issue in this case, the 
Board will consider each in turn and adjudicate whether the 
appellant has submitted a timely filed substantive appeal of 
the February 2000 rating decision that denied the claim of 
entitlement to service connection for the cause of the 
veteran's death; whether the appellant has submitted a timely 
filed substantive appeal of the June 2000 rating decision 
that denied the claim of entitlement to TDIU, for accrued 
benefits purposes; and whether the appellant has submitted a 
timely filed substantive appeal of the June 2000 rating 
decision that denied the claim of entitlement to DIC pursuant 
to 38 U.S.C.A. § 1151.

Factual Background

In February 2000, the appellant filed an application for DIC 
to include accrued benefits.  The RO issued a rating decision 
in February 2000, which denied the appellant's claim of 
entitlement to DIC based on service connection for the cause 
of the veteran's death.  In reaching this decision, the RO 
noted that, because the veteran's cause of death was listed 
as cardiac arrest due to sepsis, service connection for the 
cause of the veteran's death had not been established because 
it was not related to service.  

On a VA Form 21-4138 dated on April 4, 2000, the appellant 
informed VA that she disagreed with the denial of this claim.  
In her statement, the appellant also contended that the 
veteran had died "because of uncalled for, unexpected, and 
unwarranted gross infection incurred at the hands of VAMC 
employees."  The RO construed the appellant's contention as 
a claim for DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1151.

The record also reflects that, by a rating decision issued in 
June 2000, the RO denied the appellant's claims of 
entitlement to TDIU, for accrued benefits purposes (which the 
RO characterized as entitlement to accrued benefits), and 
also denied the appellant's claim of entitlement to DIC 
pursuant to 38 U.S.C.A. § 1151.  In this decision, the RO 
concluded that, because the evidence in the claims file at 
the time of the veteran's death did not support a finding of 
entitlement to TDIU, the appellant was not entitled to TDIU 
for accrued benefits purposes.  The RO also concluded that 
the appellant's claim for DIC pursuant to 38 U.S.C.A. § 1151 
was not well grounded.

In a Notice of Disagreement received at the RO on November 6, 
2000, the appellant notified VA that she disagreed with the 
adverse rating decision issued in June 2000.  Specifically, 
the appellant contended that, when she filed her DIC claim, 
she had put VA on constructive notice that the veteran's 
death had been due to "uncalled for, unexpected, and 
unwarranted gross infection incurred at the hands of VAMC 
employees" and that VA had a duty to obtain the veteran's 
pertinent treatment records from the VA Medical Center in 
Richmond, Virginia.  The appellant also contended in relevant 
part that, since the veteran's claim for TDIU had been on 
appeal to the Board at the time of his death, entitlement to 
TDIU for accrued benefits purposes had been established and 
adjudication of these claims by the RO was required.

The RO then issued a Statement of the Case to the appellant 
and her service representative on June 29, 2001, that 
addressed the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, her TDIU 
claim (which the RO characterized as entitlement to accrued 
benefits), and her 1151 claim (which the RO characterized as 
entitlement to service-connected death benefits under 38 
U.S.C. § 1151).  The RO included a copy of the pertinent law 
and regulations, including the VCAA, discussed, in pertinent 
part, the VCAA's applicability to each of these claims, and 
readjudicated each claim, to specifically include the claim 
for DIC pursuant to 38 U.S.C.A. § 1151, in light of the VCAA.  
Specifically, the RO concluded that entitlement to service 
connection for the cause of the veteran's death had not been 
established because the evidence did not show that a service-
connected disability had been the principal or contributory 
cause of the veteran's death.  The RO also concluded that 
there was no evidence in the record substantiating the 
appellant's 1151 claim under the VCAA.  Finally, the RO 
concluded that, after applying the VCAA to the appellant's 
TDIU claim, entitlement to TDIU had not been established, for 
accrued benefits purposes.

The appellant's service representative filed an Appellant's 
Brief on the appellant's behalf at the RO on April 25, 2002, 
which contained argument concerning the appellant's 
entitlement to service connection for the cause of the 
veteran's death; and entitlement to TDIU, for accrued 
benefits purposes, and to DIC pursuant to 38 U.S.C.A. § 1151.  

Analysis

The appellant and her service representative essentially 
contend on appeal that she has perfected a substantive appeal 
on the claims of entitlement to service connection for the 
cause of the veteran's death; entitlement to TDIU, for 
purposes of accrued benefits, and entitlement to DIC pursuant 
to 38 U.S.C.A. § 1151.

At the outset, the Board observes that it has jurisdiction 
over appeals as to questions of law and fact that involve 
entitlement to VA benefits, as well as to resolve questions 
of its own jurisdiction.  38 U.S.C.A. § 7104 (West Supp. 
2002); 38 C.F.R. §§ 19.4, 20.101(a) (2002).  

The steps required to perfect an appeal to the Board, 
following an adverse determination by an agency of original 
jurisdiction, are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2002).  "Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal."  38 C.F.R. § 20.202 (2002).  
The Notice of Disagreement and the substantive appeal must be 
filed with the agency of original jurisdiction (in this case, 
the RO) that entered the determination with which the 
appellant disagrees.  38 U.S.C.A. § 7105(b)(1) (West Supp. 
2002); 38 C.F.R. § 20.300 (2002).

After a notice of disagreement is filed, a statement of the 
case is to be prepared by the agency of original jurisdiction 
unless the benefit being sought is granted in full.  38 
U.S.C.A. § 7105(d)(1) (West 2002).  The statement of the case 
is to be forwarded to the appellant at his most recent 
address of record, with a copy provided to the 
representative, if any.  38 C.F.R. § 19.30(a) (2002).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date that the statement of the case 
is mailed or within the remainder of the 1-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) 
(2002).

A substantive appeal consists of a properly completed VA Form 
9 or other correspondence containing the necessary 
information.  38 C.F.R. § 20.202 (2002).  The substantive 
appeal should set out specific arguments relating to errors 
of fact or law made by the RO in reaching the determination 
being appealed.  38 U.S.C.A.      § 7105(d)(3) (West 2002); 
38 C.F.R. § 20.202 (2002).  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
determination of which a claimant is properly notified is 
final if an appeal is not perfected as prescribed by 
38 C.F.R. § 20.302.  See 38 C.F.R. §§ 20.302, 20.1103 (2002).

Turning to the appellant's claim of entitlement to DIC based 
on service connection for the cause of the veteran's death, 
the Board finds that a timely filed substantive appeal has 
not been submitted on this claim.  Specifically, the Board 
finds that the appellant did not timely file a VA Form 9 (or 
correspondence containing the necessary information) within 
60 days from the date that the statement of the case was 
mailed to her and her service representative on June 29, 
2001.  Nor did the appellant timely file a VA Form 9 (or 
correspondence containing the necessary information) within 
the remainder of the 1-year period from the date that the 
notice of the initial adverse rating decision was mailed to 
her and her service representative on March 17, 2000.  
Finally, the appellant has not submitted any documents within 
1 year of the March 17, 2000, notice letter (which included a 
copy of the adverse rating decision on the claim of 
entitlement to service connection for the cause of the 
veteran's death) sent to her and her service representative 
which can reasonably be construed as a substantive appeal, as 
defined in 38 C.F.R. § 20.202.  See 38 C.F.R. § 20.202 
(2002).

The same analysis applies to the appellant's claims of 
entitlement to TDIU, for accrued benefits purposes, and to 
DIC pursuant to 38 U.S.C.A. § 1151.  The Board finds that the 
appellant has not submitted a timely filed substantive appeal 
on these claims.  Specifically, the Board finds that the 
appellant did not timely file a VA Form 9 (or correspondence 
containing the necessary information) within 60 days from the 
date that the statement of the case addressing these claims 
was mailed to her and her service representative on June 29, 
2001.  Nor did the appellant timely file a VA Form 9 (or 
correspondence containing the necessary information) within 
the remainder of the 1-year period from the date that the 
notice of the adverse rating decision on these claims was 
mailed to her and her service representative on June 30, 
2000.  In this regard, the Board notes that the appellant 
properly initiated an appeal of these claims by filing a 
Notice of Disagreement received at the RO on November 6, 
2000.  However, because the appellant did not respond to the 
Statement of the Case issued in response to this Notice of 
Disagreement until her service representative filed an 
Appellant's Brief at the RO on April 25, 2002, the Board 
finds that the appellant did not timely file a substantive 
appeal on the claims of entitlement to TDIU, for accrued 
benefits purposes, and to DIC pursuant to 38 U.S.C.A. § 1151.  

The Board acknowledges the argument advanced by the 
appellant's service representative in the (untimely filed) 
Appellant's Brief received at the RO on April 25, 2002, that 
the appellant is entitled to re-adjudication of her currently 
appealed claims under the VCAA as a matter of law.  
Initially, the Board recognizes that, among other things, the 
VCAA has enhanced VA's duty to assist a veteran in developing 
facts pertinent to his claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  Additionally, the 
Board notes that the provisions of 38 C.F.R. § 3.159 merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The Board observes, however, that the VCAA is very specific 
as regards re-adjudication of previously denied claims.  As 
relevant to the contentions advanced in the (untimely filed) 
Appellant's Brief, section 7 of the VCAA (as enacted) 
precludes re-adjudication of claims that were finally denied 
before July 14, 1999 and after November 9, 2000 (the date of 
the VCAA's enactment).  This section provides that, if VA 
issued a final denial of any claim between July 14, 1999, and 
November 9, 2000, and if the denial was based on a 
determination that the claim was not well grounded, then 
either the claimant could request, or the Secretary of 
Veterans Affairs could order on his own motion, that the 
claim be re-adjudicated under the VCAA as if the denial had 
not been made in the first instance.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000).

A detailed review of the record on the appellant's claims of 
entitlement DIC based on service connection for the cause of 
the veteran's death, to TDIU for accrued benefits purposes, 
and to DIC pursuant to 38 U.S.C.A. § 1151 reveals that, 
because appeals were not timely filed on these claims by the 
appellant or her service representative, each of these claims 
became final 1 year from the date that the notice letters 
concerning the adverse determinations were mailed to the 
appellant and her service representative.  As noted above, 
they were notified of the adverse decision on the appellant's 
claim of entitlement to DIC based on service connection for 
the cause of the veteran's death in a letter dated on March 
17, 2000; therefore, this decision became final on March 17, 
2001, more than 4 months after the date of the VCAA's 
enactment.  Similarly, the Board observes that the appellant 
and her service representative were notified of the adverse 
decision on the appellant's accrued benefits (TDIU) and 1151 
claims on June 30, 2000; therefore, this decision became 
final on June 30, 2001, more than 7 months after the date of 
the VCAA's enactment.  As these dates are outside of the 
statutory period for re-adjudication of finally denied claims 
found in the VCAA (as enacted), the Board concludes that the 
appellant is not entitled to re-adjudication of her claims of 
entitlement to DIC based on service connection for the cause 
of the veteran's death, to TDIU for accrued benefits 
purposes, and to DIC pursuant to 38 U.S.C.A. § 1151 under the 
VCAA as a matter of law.  Id.

Finally, the Board notes that the RO determined, in its March 
2000 and June 2000 rating decisions, that the preponderance 
of the evidence was against the appellant's claims of 
entitlement to DIC based on service connection for the cause 
of the veteran's death and entitlement to accrued to benefits 
based on the pending TDIU claim; and that these 
determinations precluded the application of the benefit-of 
the-doubt doctrine.  Such a finding by the RO represented a 
merits-based decision on each of these claims.  Thus, the 
Board concludes that the additional contention advanced in 
the (untimely filed) Appellant's Brief in April 2002 that the 
RO failed in the first instance to reach the merits of the 
appellant's claims of entitlement to DIC based on service 
connection for the cause of the veteran's death and to 
accrued benefits based on the pending TDIU claim, entitling 
her to re-adjudication of these claims under the VCAA as a 
matter of law, also fails.

As to the appellant's claim of entitlement to DIC pursuant to 
38 U.S.C.A. § 1151, the Board observes that the RO initially 
denied this claim as not well grounded in its June 2000 
rating decision.  On its face, this determination could 
entitle the appellant to re-adjudication of this claim in 
accordance with the VCAA (as enacted), even though her April 
2002 Appellant's Brief was untimely.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000).  As such, in the statement of 
the case furnished on June 29, 2001, the RO re-adjudicated 
the appellant's claim of entitlement to DIC pursuant to 
38 U.S.C.A. § 1151 under the VCAA and denied this claim on 
the merits.  The June 2001 statement of the case also 
notified the appellant and her service representative of the 
action taken on this claim, provided a summary of the 
evidence and laws and regulations applicable to this claim 
(including the VCAA), and discussed how these laws and 
regulations resulted in the denial of her 1151 claim.  See 
38 C.F.R.            §§ 19.26, 19.29 (2002).  Finally, the 
statement of the case was mailed to the appellant at her 
address of record and a copy was provided to her service 
representative.  More importantly, for purposes of this 
decision, the appellant and her representative were furnished 
information on the right to file, and the time limit for 
filing, a substantive appeal on this claim.  See 38 C.F.R. 
§ 19.30 (2002); see also Mindenhall v. Brown, 7 Vet. 
App. 217, 274 (1994).  Since the appellant's claim for DIC 
pursuant to 38 U.S.C.A. § 1151 was re-adjudicated in 
accordance with the VCAA, albeit within the content of a 
statement of the case after the appellant had filed her 
notice of disagreement (contesting the denial of this claim), 
the Board finds that the appellant's argument regarding re-
adjudication of this claim for purposes of re-starting the 
statutory appeal period is equally unavailing.  See 38 C.F.R. 
§ 19.26; Hamilton v. Brown, 39 F.3d 1575, 1582-85 (Fed. Cir. 
1994), aff'g, 4 Vet. App. 528, 538 (1993) (en banc). 

For the reasons and bases discussed above, the Board finds 
that a timely substantive appeal on the appellant's claims of 
entitlement to DIC based on service connection for the cause 
of the veteran's death, entitlement to TDIU for accrued 
benefits purposes, and entitlement to DIC pursuant to 
38 U.S.C.A. § 1151 have not been filed.  38 U.S.C.A. § 7105.  
As such, the Board concludes that there is no pending claim 
before it at regards these issues.  See Barnett v. Brown, 83 
F.3d 1380, 1388 (Fed. Cir. 1996) (It is a well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the Court or the tribunal, sua sponte or by any 
party, at any stage of the proceedings, and once apparent, 
must be adjudicated).  Accordingly, the appeal as to these 
issues is dismissed for lack of jurisdiction.





ORDER

A timely filed substantive appeal of the February 2000 rating 
decision that denied appellant's claim of entitlement to 
service connection for the cause of the veteran's death 
having not been filed, the appeal is dismissed.

A timely filed substantive appeal of the June 2000 rating 
decision that denied the appellant's claim of entitlement to 
a total disability rating based on individual 
unemployability, for accrued benefits purposes, having not 
been filed, the appeal is dismissed.

A timely filed substantive appeal of the June 2000 rating 
decision that denied the appellant's claim of entitlement to 
dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§ 1151 having not been filed, the appeal is dismissed.


REMAND

Aptly noted by the Board in a companion decision, the Board 
has found that prior to the veteran's death, he had filed a 
timely substantive appeal on the claim of entitlement to an 
increased disability rating in excess of 50 percent on PTSD.  
In this regard, the Board observed that, on a VA Form 21-4138 
received at the RO in March 1999, the veteran clearly 
indicated an intent to appeal the July 1998 rating decision 
that increased the rating on PTSD to 50 percent disabling.  
In this statement, filed within the 1-year statutory period 
for perfecting an appeal, the veteran set out specific 
arguments relating to errors of fact or law relative to the 
July 1998 rating decision being appealed.  Given its duty to 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal under 38 
C.F.R. § 20.202, the Board reasonably concluded that the 
veteran's VA Form 21-4138 received in March 1999 was a timely 
filed substantive appeal of the claim of entitlement to a 
disability rating in excess of 50 percent on PTSD.  

Having determined that a substantive appeal had been timely 
filed on the veteran's PTSD claim prior to his death, and the 
appellant having filed a claim for accrued benefits, the 
Board now concludes that the issue of entitlement to an 
increased disability rating in excess of 50 percent for PTSD, 
for accrued benefits purposes, should be developed and 
adjudicated by the RO.  See Zavalkink v. Brown, 102 F.3d 1236 
(Fed. Cir. 1996), aff'g,  6 Vet. App. 483, 489 (1994).

Under these circumstances, this matter is REMANDED to the RO 
for the following actions:

1.  The RO should send the appellant and 
her representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim for entitlement to 
an increased disability rating in excess 
of 50 percent for PTSD, for accrued 
benefits purposes.  The letter should 
also specifically inform the appellant 
and her representative of which portion 
of the evidence is to be provided by the 
appellant and which part, if any, the RO 
will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should adjudicate the 
appellant's claim of entitlement to a 
disability rating in excess of 50 percent 
on PTSD, for accrued benefits purposes.  
This claim must be considered in light of 
all of the evidence in the file at the 
date of the veteran's death on January 
11, 2000.  If the determination, by way 
of a rating decision, is adverse to the 
appellant, she and her representative 
should be so informed in writing, with a 
detailed explanation of her right to 
appeal.

If the appellant files a notice of disagreement, the RO 
should proceed with development of the claim for appellate 
purposes.  The purpose of this REMAND is to satisfy due 
process requirements.  The Board intimates no opinion as to 
the ultimate conclusion warranted, pending completion of the 
requested development.  No action is necessary on the 
appellant's part until she receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED




Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



